     Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.1 Page 1 of 15




                UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF MICHIGAN
                     NORTHERN DIVISION

ANDREW LONGUSKI,
   Plaintiff,

v.

RYAN AKERS in his individual capacity, and
GARY DEMERS in his individual capacity.
     Defendants.
________________________________________/
GAFKAY LAW, PLC
BY: JULIE A. GAFKAY (P53680)
Attorney for Plaintiff
175 S. Main Street             “DEMAND FOR JURY TRIAL”
Frankenmuth, MI 48734
(989) 652-9240
jgafkay@gafkaylaw.com
________________________________________/

        There is no other civil action between these parties arising out
        of the same transaction or occurrence as alleged in this
        Complaint pending in this Court, nor has any such action
        been previously filed and dismissed or transferred after
        having been assigned to a judge, nor do I know of any other
        civil action, not between these parties, arising out of the same
        transaction or occurrence as alleged in this Complaint that is
        either pending or was previously filed and dismissed,
        transferred, or otherwise disposed of after having been
        assigned to a Judge in this Court.

           PLAINTIFF’S COMPLAINT AND JURY DEMAND




                                        1
     Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.2 Page 2 of 15




        NOW COMES Plaintiff, Andrew Longuski, by and through his

attorney, Gafkay Law, PLC, by Julie A. Gafkay and for his Complaint

against the above named Defendants states as follows:

                       PRELIMINARY STATEMENT

1.     This is an action for declaratory relief and money damages brought

       by Plaintiff, a citizen and resident of the State of Michigan, against

       Defendants Trooper Ryan Akers and D/Sgt Gary Demers who are

       with the Michigan State Police arising out of conduct which occurred

       in May of 2018 when Defendants caused Plaintiff to be maliciously

       prosecuted on false criminal charges without probable cause.

2.     Moreover, by intentionally or recklessly misrepresenting the facts to

       the Prosecutor, by failing to retrieve all relevant video recordings of

       the underlying event, and refusing to consider other exculpatory

       evidence, the Defendants violated Plaintiff’s       clearly established

       constitutional rights to due process of law, as protected by the XIV

       Amendments to the United States Constitution.

3.     Plaintiff seeks declaratory judgment that these officers, by causing

       him to be prosecuted without legal probable cause did violate his

       clearly established right to due process of law, as guaranteed under


                                        2
     Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.3 Page 3 of 15




       XIV Amendments of the Constitution and laws of the State of

       Michigan.


                       JURISDICTION AND VENUE

4.     This Court has jurisdiction over these claims pursuant to 28 U.S.C

       § 1331, 1367, 2201, and 2202.

5.     Venue is properly made in this Court pursuant to 28 U.S.C §

       1391(b), as the Defendants reside and the claims arose in the

       Western District of Michigan.

                        PLAINTIFF AND DEFENDANTS

6.     That at all relevant times to this Complaint, Plaintiff was a resident

       of the State of Michigan.

7.     That at all relevant times to this Complaint, Defendants Trooper

       Ryan Akers (hereinafter “Defendant Akers”) and D/Sgt. Gary

       Demers (hereinafter “Defendant Demers”), were acting within the

       scope of their employment and under color of law as Police Officers

       for the Michigan State Police.

8.      That each Defendant is being sued in his individual capacity.




                                        3
     Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.4 Page 4 of 15




9.     That the incident complained of in the lawsuit occurred in the City

       of Mackinac Island, Mackinac County, State of Michigan, with the

       events that began on or about May 18, 2018.

                           BACKGROUND FACTS

10.     Plaintiff is a D/F/Lt with the Michigan State Police polygraph and

        commander of the polygraph section.

11.     Plaintiff has been with the Michigan State Police since 1994.

12.     On or about May 18, 2018, Plaintiff attended a polygraph training

        conference on Mackinac Island.

13.     On May 18, 2018, after attending a dinner at the Mission Point

        Hotel, Plaintiff, D/Sgt DeNoon, S/Sgt Heliin, Ms. DeNoon and Det.

        Gaudard took a carriage ride to the Pink Pony Bar.

14.     After being at the bar for approximately an hour and half to two

        hours, at approximately 11:00 p.m., other officers who had been at

        the conference joined Plaintiff’s group.

15.     Shortly thereafter, the group decided to leave the Pink Pony Bar

        and walk to Horn’s Gaslight Bar and Restaurant.

16.     Plaintiff began walking with most of the group towards the

        restaurant and D/Sgt Jordan (“Jordan”) rode past the group, on a


                                        4
  Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.5 Page 5 of 15




      bike he had brought to the Pink Pony. Plaintiff told Jordan to hold

      on a minute so he could jump on the bike with him.

17.   Plaintiff and Jordan rode together on the bike for approximately 40

      yards to Horn’s Gaslight Bar and Restaurant (“Horn’s”), then they

      were stopped by Defendant Akers who warned Plaintiff and Jordan

      they could not ride double on the bike.

18.   When stopped, Plaintiff and Jordan got off the bike as requested

      and Jordan put the kickstand down for the bike, although it rolled

      forward and fell to the ground. Jordan immediately picked it up

      from the ground and steadied it upright.

19.   After the encounter with Defendant Akers, Plaintiff went into

      Horn’s while the rest of the group followed and took a seat near the

      front window at a table.

20.   Shortly after being in the Horn’s, Defendant Akers returned,

      banged on the window and pointed at Plaintiff and yelled: You get

      out here.

21.   Plaintiff went outside as requested.

22.   Defendant Akers was very aggressive with Plaintiff after he exited

      Horn’s.


                                     5
  Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.6 Page 6 of 15




23.   Defendant Akers immediately accused Plaintiff of stealing a bike.

24.   In front of Horn’s, Defendant Akers said, “You are police officers,

      you should know better than steal a bike.”

25.   Jordan, who was with Plaintiff, told Defendant Akers Plaintiff

      knew nothing about the bike.

26.   Despite this, Defendant Akers continued to question Plaintiff and

      accuse him of stealing the bike.

27.   Defendant Akers failed to get the names or question other

      individuals who were with Plaintiff and Jordan at the time of the

      incident.

28.   Plaintiff and Jordan were taken by Defendant Akers in front of the

      Police Department on Mackinac Island.

29.   Jordan again told Defendant Akers that Plaintiff had nothing to do

      with the bike.

30.   Plaintiff continually denied any knowledge of the bike being stolen

      and told Defendant Akers he did not know where the bike came

      from and he had only been a passenger for a short distance.




                                     6
  Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.7 Page 7 of 15




32.   Eventually, Plaintiff was so fed up with being harassed by

      Defendant Akers he told him to either book him for possessing a

      stolen bike or let him go back to the restaurant.

33.   Defendant Akers eventually released Plaintiff to go back to the

      restaurant.

34.   Defendant Akers notified Defendant Demers of the incident who

      told Defendant Akers to proceed with a report and enforcement

      action.

35.   Defendants knew there was video surveillance at most businesses,

      and chose not to include all video even though they were aware of

      its presence on Mackinac Island.

36.   Before the warrant for arrest for Plaintiff was requested, on or

      about May 19, 2018, Defendant Akers told a Mackinac Island Police

      Officer video showed Jordan rode the bike in question to the Pink

      Pony alone and Plaintiff was not with him, which was in direct

      conflict with the report Defendant Akers submitted.

37.   Despite this, Defendant Akers failed to obtain and view relevant

      video surveillance before submitting a report to his commanding

      officer, Defendant Demers, for a warrant request; Defendant


                                     7
  Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.8 Page 8 of 15




      Demers subsequently obtained video from the businesses, reviewed

      them, and chose to ignore or correct the discrepancies in Defendant

      Aker’s report.

38.   A warrant request was submitted on or about May 21, 2018 by both

      or one of the Defendants without receiving all relevant information,

      including    relevant   video   surveillance   which    would    have

      demonstrated there was no probable cause for Plaintiff to be

      charged with either Larceny of a bike of less than $200 or

      Disorderly Conduct.

39.   The warrant request stated: I believe he should be charged with

      disorderly at a minimum and larceny because he should have knew

      better.

40.   When requesting a warrant for Plaintiff’s arrest and prosecution,

      the Defendant Officers materially and knowingly misrepresented

      the facts, and obfuscated, distorted, or confused the truth in one or

      more of the following ways:

           a. Failing to retrieve relevant video surveillance including

                video from Horn’s and excluded portions of video from




                                      8
  Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.9 Page 9 of 15




              Horn’s even though they knew within 24 hours that the

              video was in conflict with the report.;

           b. Disregarding statements from Jordan that Plaintiff did not

              know anything about the bike which was heard by

              witnesses;

           c. Failing to interview witnesses who were at the scene;

           d. Making assumptions, such as assuming the bike had been

              stolen twice, without any evidence or video surveillance

              evidence supporting said assumption; and,

           e. Misrepresenting what actually happened.

41.   The above-mentioned false            representations   were   made by

      Defendant Officers knowingly. Alternatively, the above-mentioned

      false representations were made by Defendants with reckless

      disregard for the truth.

42.   These false misrepresentations or omitted facts were material to

      the finding of probable cause.

43.   A reasonably competent Police Officer would have known that

      before he or she can charge a citizen with a misdemeanor, there

      must be competent and credible evidence to support it.


                                       9
 Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.10 Page 10 of 15




44.   That no reasonably competent Police Officer would have believed

      that probable cause existed to initiate or continue a prosecution

      against Plaintiff, based upon the lack of evidence developed in this

      case.

45.   Defendant Akers’s Original Incident Report, which caused the

      criminal prosecution against Plaintiff, contained misleading and/or

      false information including, but not limited to, the following:

        a. “D/Sgt Jordon got on a bike that was parked at the curb, and
           D/F/Lt. Longuski got on behind him.”
        b. “Both jumped off, letting the bike fall to the road (it fell on its
           left side).”
        c. “readily apparent that both D/Sgt Jordan and D/F/Lt.
           Longuski were intoxicated” and “due to their increasing level
           of intoxication.”
        d. “…the bike was still laying in the roadway.”
        e. “D/Sgt Jordan and D/F/Lt. Longuski then came out of the Pink
           Pony and took the bike for their own use, stealing it a second
           time.”
        f. “…this would indicate D/F/Lt Longuski would have known it
           was not D/Sgt Jordan’s bike.”
        g. “…both D/Sgt Jordan and D/F/Lt Longuski did not return the
           bike, despite having an opportunity to do so once [Akers]
           informed them it was stolen.”
        h. “…their disorderly conduct consisted of their frequent use of
           profane language, their riding a bike in an unsafe manner,
           stealing a bike which is directly contradictory to their
           profession as troopers, and their lack of concern for others’
           safety in leaving the bike in the road. All of this behavior
           appeared to be directly related to their obvious intoxication.”



                                     10
 Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.11 Page 11 of 15




46.   Defendants omitted exculpatory information when providing

      information to the Prosecutor, including, but not limited to, the

      following:

        a. Video footage outside the Pink Pony on 5/18/2018, beginning
           at 11:00:10. The video footage would have showed, inter alia:
           Plaintiff did not ride the bike to Pink Pony, Plaintiff left the
           Pink Pony with a group of people - not on a bike, and someone
           other than Plaintiff got on the bike after exiting the Pink Pony
           (the same person who rode the bike to the Pink Pony).
        b. Evidence that Plaintiff led a group of people from the Pink
           Pony to Horn’s Bar on 5/18/2018 at approximately 11:11:32.
           Officer Kurtis Morin, a Mackinac Island Police Officer, saw
           Plaintiff and the group of people and stated in his interview
           that the group, which included Plaintiff, was probably not
           even aware the bike was stolen.
        c. Defendant Akers at no time asked Plaintiff to take a sobriety
           test of any kind nor was Plaintiff ever asked how much alcohol
           he had consumed.
        d. Defendants failed to obtain video footage outside of Horn’s at
           approximately 11:30 p.m., which would have showed when
           Defendant Akers called Plaintiff and D/Sgt Jordan out of the
           bar.
        e. Defendant Akers failed to get the names and statements of
           individuals who witnessed the events of May 18, 2018.

47.   On May 23, 2018, Plaintiff was arrested while at work and charged

      with the crimes of Larceny under $200, MCL 750.3565 and a

      Misdemeanor for Disturbing the Peace, MCL 750.170.

48.   Plaintiff was also removed from his position working in the

      polygraph unit. It was not until on or about September 24, 2018,


                                     11
 Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.12 Page 12 of 15




       that the wrongful charges against Plaintiff were eventually

       dismissed.

49.    An FOIA request showed that no larceny of bicycle complaints were

       taken all summer of 2017 by Defendant Akers while on Mackinac

       Island even though an officer stated this happens every night on

       weekends on Mackinac Island. Defendant Akers recklessly charged

       Plaintiff to enhance his position in the department by prosecuting

       a commanding officer.

50.    Plaintiff made an internal affairs complaint against Defendant

       Akers for misconduct, which was investigated by the Michigan

       State Police finding Defendant Akers was guilty of misconduct and

       issued an eight-day suspension.


      COUNT I-42 USC § 1983 XIV AMENDMENT DUE PROCESS
                 CLAIM AGAINST DEFENDANTS

51.    Plaintiff incorporates by reference paragraphs 1 through 50 as fully

       stated above.

52.    That as a result of their unlawful, malicious, reckless, and

       indifferent acts or omissions, Defendants alone and in concert,

       conspired to and acted under color of law, but contrary to law and


                                     12
 Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.13 Page 13 of 15




      did deprive Plaintiff of his rights, privileges, or immunities secured

      under the Constitution and laws of the United States and 42 USC

      § 1983, including his right to due process of law as guaranteed by

      Amendment XIV of the United States Constitution, by knowingly

      or recklessly fabricating evidence against him; by failing to disclose

      exculpatory evidence in his favor; and by obfuscating or

      misrepresenting the facts to the Prosecutor.

53.   That as a direct and proximate result of the conduct of Defendants,

      referred to more fully above, Plaintiff suffered loss of liberty; he

      suffered and continues to suffer embarrassment; indignation;

      anxiety; mental anguish; emotional distress; humiliation; outrage;

      shame; fear; loss of income; damage to reputation; denial of

      constitutional rights; and other injuries, damages or consequences

      related to the incident.

54.   Plaintiff also seeks punitive damages against Defendants based on

      their intentional, reckless, and/or callous disregard for plaintiff’s

      constitutional rights.

        COUNT II- MALICIOUS PROSECUTION AGAINST
                       DEFENDANTS

55.   Plaintiff incorporates by reference paragraphs 1 through 54 as

                                     13
 Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.14 Page 14 of 15




      fully stated above.

56.   That this Court has jurisdiction over the allegations contained in

      this Count under the equitable doctrine of pendent and

      supplemental jurisdiction, as the state tort claims alleged in this

      Count arise from the same facts and circumstances underpinning

      Plaintiff’s federal cause of action.

57.   That the Defendants did cause criminal charges to be issued

      against Plaintiff without probable cause, charging him with the

      misdemeanor offenses of Larceny under $200, MCL 750.3565 and a

      misdemeanor for disturbing the peace, MCL 750.170.

58.   That the above charges were resolved in Plaintiff’s favor by way of

      a dismissal of the charges against Plaintiff.

59.   The above-mentioned prosecution was instituted by the Defendants

      maliciously, for ulterior motives, and without probable cause.

60.   That as a direct and proximate result of the conduct of Defendants

      referred to more fully above, Plaintiff suffered loss of liberty;

      embarrassment; indignation; anxiety; mental anguish; emotional

      distress; humiliation; outrage; shame; fear; loss of income; damage




                                      14
 Case 2:19-cv-00190-PLM-MV ECF No. 1 filed 09/24/19 PageID.15 Page 15 of 15




     to reputation; denial of constitutional rights; and other injuries,

     damages or consequences related to the incident.

     THEREFORE, for all the above reasons, Plaintiff demands

judgment against the individual Defendant Officers for whatever amount

the jury may determine for compensatory damages, and further demands

judgment against each individual Defendant Officer for punitive

damages in whatever amount the jury may determine, plus costs,

interest, attorney fees, and such other relief as Plaintiff may be entitled.

                     DEMAND FOR JURY TRIAL

     Plaintiff hereby demands a Jury Trial in the above matter.



Dated: 9/24/2019                          Respectfully submitted,

                                          GAFKAY LAW, PLC



                                          s/Julie A. Gafkay
                                          JULIE A. GAFKAY (P53680)
                                          Attorney for Plaintiff
                                          175 S. Main Street
                                          Frankenmuth, MI 48734
                                          (989) 652-9240
                                          jgafkay@gafkaylaw.com




                                     15
